Citation Nr: 1516590	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-19 2026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and a friend 



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1974 to January 1977 and September 1990 to June 1991.  The Veteran's second period of service included deployment to Southwest Asia from November 1990 to May 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In February 2014, the Veteran testified at a Travel Board Hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record in Virtual VA.  Otherwise, the Veterans Benefits Management System and Virtual VA only contain records that are either duplicative or irrelevant to the issue on appeal.  

The Board notes that the Veteran submitted a disability benefits questionnaire (DBQ) by his private physician in May 2013, and the RO did not review this DBQ in the June 2013 statement of the case (SOC).  Although this DBQ constitutes additional evidence subject to 38 C.F.R. § 20.1304(c), the Veteran explicitly waived RO jurisdiction over the new evidence in a statement submitted at that time.  Further, a recent law amended 38 U.S.C.A. § 7105 to allow initial review of additional evidence by the Board unless the appellant specifically requests, in writing, initial review by the agency of original jurisdiction (AOJ).  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, § 501, 126 Stat. 1165 (2012) (to be codified at 38 U.S.C.A. § 7105).  This provision became effective on February 2, 2013, and is applicable in this case as the substantive appeal was submitted after that date.  

The claim of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2009 rating decision, the RO denied the claim of entitlement to service connection for sleep apnea.  The Veteran did not appeal that rating decision or submit new and material evidence within one year.  

2.  The evidence received since the May 2009 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial, and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for sleep apnea.


CONCLUSIONS OF LAW

1.  The May 2009 rating decision denying service connection for sleep apnea is final.  38 U.S.C.A. §§ 7105(b)(1), 7105(c), 7105(d)(3) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.302, 20.1103 (2014).  

2.  The Veteran has submitted new and material evidence, and the claim of entitlement to service connection for sleep apnea is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required.

The RO denied service connection for sleep apnea in a May 2009 rating decision.  The RO acknowledged the diagnosis of sleep apnea in a March 2008 sleep study, but cited the lack of documentation of sleep apnea in the service treatment records (STRs).  The Veteran was notified of this decision and his appellate rights, but did not appeal that decision.  The RO also received no evidence pertaining to sleep apnea within one year of the May 2009 rating decision.  Therefore, that decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  

In October 2010, the Veteran filed to reopen the claim of entitlement to service connection for sleep apnea.  The RO declined to reopen that claim in the February 2011 rating decision on appeal, finding no new and material evidence sufficient to reopen the claim.  Nevertheless, the Board has a jurisdictional responsibility to consider whether it is proper for that claim to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

To reopen a previously denied claim, there must be new and material evidence.  New and material evidence is evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.

At the time of the May 2009 rating decision, the evidence of record, included the Veteran's service treatment records (STRs), VA treatment records, and lay statements.  The STRs showed no in-service treatment for or diagnosis of sleep apnea.  A lay statement by a fellow service member attested to the fact that the Veteran snored while deployed.  A lay statement by his wife recalling that she noted the Veteran's snoring upon his return from Desert Storm.  At that time, the VA treatment records also reflected that the Veteran was issued a CPAP machine in May 2008.  

The evidence received since the May 2009 rating decision includes statements from two private physicians, Dr. TS and Dr. JF.  Those statements include opinions regarding the etiology of the Veteran's sleep apnea, to include that it was possible that it was acquired or exacerbated by his service in the Persian Gulf War.  Additionally, a lay statement by TO indicated that the Veteran snored while deployed in April 1991.  As the private physician statements address a nexus to service, which was not previously of record, the Board concludes that new and material evidence has been presented to reopen the previously denied claim. 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for sleep apnea is reopened, to this extent only, the claim is granted.  


REMAND

Remand is required to obtain private records.  As discussed above, the Veteran has submitted statements from his private physicians.  Additionally, neither doctor submitted their treatment records for the Veteran with their statements.  For example, Dr. TS submitted an October 2010 statement, an October 2012 statement, and a May 2013 DBQ.  In the October 2012 statement, he reported treating the Veteran for over 10 years; and in the May 2013 DBQ, he cited an April 2008 sleep study.  The claims file only includes February 2006 treatment records from Dr. TS pertaining to the Veteran's cervical spine, and the VA sleep study was in March 2008 rather than April 2008.  The May 2013 DBQ further references 1991 as the date of initial diagnosis for sleep apnea.  Therefore, remand is required to obtain the private treatment records.  

Additionally, the VA treatment records reference the March 2008 sleep study diagnosing sleep apnea, but not the sleep study itself.  Remand is further required for obtaining that March 2008 sleep study as well as and any outstanding, relevant VA treatment records.  

Moreover, while the Veteran has had a May 2013 VA examination in connection with this claim, the examiner offered an opinion regarding the Veteran's exposure to environmental hazards in the Persian Gulf, but not the possibility of in-service onset for sleep apnea.  Therefore, remand is also required for an addendum opinion.  The Board notes that the private etiological opinions are too speculative upon which to grant service connection.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  A specific request should be made for records from Dr. TS and Dr. JF.  Subsequently, and after securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.  

2.  Contact the appropriate VA Medical Center to obtain and associate with the claims file all outstanding records of treatment.  A specific request should be made to the Central Arkansas Healthcare System for the March 2008 sleep study and any records for treatment since March 2009.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

3.  After any additional records are associated with the claims file, obtain an addendum opinion from a VA examiner.  The paper and electronic claims folder, including a copy of this remand, must be made available to the examiner.  The examiner must state in the examination report that the claims file has been reviewed.  An explanation for all opinions expressed must be provided.

The examiner must state whether it is at least as likely as not (50 percent or higher probability) that the Veteran's sleep disorder had its onset during service or is otherwise related to his service.  The examiner should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  

In providing the opinion, the examiner must address the following: 1) the service treatment records, including those following the Veteran's deployment from November 1990 to May 1991 such as the February 1991 Southwest Asia Demobilization/ Redeployment Medical Evaluation, April 1991 Redeployment Physical, and January 1995 Over-40 Examination; 2) the May 1996 Persian Gulf Registry Examination and the Veteran's February 2014 testimony detailing his environmental exposures while deployed to Southwest Asia and Report of Medical History; 3) the May 2008 and October 2012 lay statements from the Veteran's wife, ELM, and TO attesting to his snoring and not breathing while he slept; 4) the October 2010, October 2012, and May 2013 statements by Dr. TMS; 5) the October 2012 statement by Dr. JMF; and 6) the Veteran's lay statements asserting continuous symptoms of headaches and daytime somnolence since returning from the Persian Gulf in 1991.  

It should be noted that lay persons such as the Veteran, his wife, EM, TO, and TK are competent to attest to matters of which they have first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  When the development has been completed, review the case on the basis of the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative a supplemental statement of the case and a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


